United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
U.S. POSTAL SERVICE, INTERNATIONAL
SERVICE CENTER, Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0081
Issued: April 23, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 15, 2018 appellant filed a timely appeal from an August 24, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s medical
benefits, effective August 24, 2018.

1
The Board notes that appellant submitted additional evidence on appeal and OWCP also received additional
evidence subsequent to tis August 24, 2018 decision. However, the Board’s Rules of Procedure provides: “The
Board’s review of a case is limited to the evidence in the case record that was before OWCP at the time of its final
decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.” 20 C.F.R.
§ 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on appeal. Id.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 21, 2017 appellant, then a 59-year-old clerk, filed an occupational disease claim
(Form CA-2) alleging that she experienced pain in her low back, left shoulder, and the left side of
her neck causally related to factors of her federal employment. She did not stop work. The
employing establishment indicated that appellant was last exposed to the work factors alleged to
have caused her condition on April 17, 2017. OWCP accepted the claim for impingement
syndrome of the left shoulder, lumbar intervertebral disc degeneration, and lumbar spinal stenosis.
OWCP noted that it had previously accepted that appellant sustained contusions of the right
hand and wrist on November 11, 2016. It assigned OWCP File No. xxxxxx822. OWCP indicated
that appellant had performed modified employment beginning November 6, 2014 due to her right
hand and wrist condition.
On September 22, 2017 OWCP referred appellant to Dr. Richard A. Rogachefsky, a
Board-certified orthopedic surgeon, for a second opinion examination.
In a report dated September 28, 2017, Dr. James T. Tran, a Board-certified internist,
discussed appellant’s history of injury and her current complaints of back pain radiating into her
left thigh. He diagnosed lumbar spinal stenosis and lumbar intervertebral disc degeneration that
had failed conservative treatment. Dr. Tran requested authorization for a lumbar laminectomy and
foraminotomy at L3-4 and L4-5.
In a report dated October 5, 2017, Dr. Rogachefsky reviewed appellant’s history of injuries
to her right wrist on November 11, 2016 and to her left shoulder and spine moving mail and sorting
parcels in April 2017. On examination he found a positive left shoulder impingement test and
noted that x-rays of the right wrist showed Kienbock’s disease and degenerative arthritis at the
distal radial ulnar nerve. Dr. Rogachefsky opined, “The conditions of the left and right hand,
lumbosacral spine, and left shoulder are resolved with regards to the work injuries of
November 2016 and April 2017.” He found that appellant could resumed her usual employment
and required no further medical treatment.
OWCP determined that a conflict existed between Dr. Tran and Dr. Rogachefsky regarding
whether the accepted conditions had resolved. It noted that Dr. Tran had found that appellant
required lumbar surgery due to her employment injury.
On May 10, 2018 OWCP referred appellant to Dr. Charles Sadler, a Board-certified
orthopedic surgeon, for an impartial medical examination. It provided Dr. Sadler with the medical
record along with a statement of accepted facts (SOAF) indicating that it had accepted the claim
for left shoulder impingement syndrome, lumbar intervertebral disc degeneration, and lumbar
spinal stenosis.
In a report dated June 18, 2018, Dr. Sadler reviewed appellant’s history of injury and the
medical evidence of record, including the results of diagnostic testing. He disagreed with OWCP’s
acceptance of left shoulder impingement syndrome, asserting that the June 21, 2017 magnetic
resonance imaging (MRI) scan showed tenosynovitis without impingement. Dr. Sadler proposed
instead a diagnosis of left shoulder biceps tenosynovitis. He found that diagnostic testing

2

established the diagnoses provided in the SOAF of lumbar spinal stenosis and lumbar disc
degeneration but opined that these conditions were unrelated to the accepted employment.
Dr. Sadler determined that none of the diagnosed conditions set forth in the SOAF were causally
related to the accepted employment injury. He advised that appellant had no need for further
medical treatment and no employment-related disability.
On July 23, 2018 OWCP notified appellant of its proposed termination of her entitlement
to medical benefits as the evidence established that she had no residuals of her accepted left
shoulder impingement syndrome, intervertebral disc degeneration, and lumbar spinal stenosis.
Thereafter, appellant submitted a July 16, 2018 progress report from Dr. Christopher P.
DeCarlo, an attending physiatrist, who evaluated her for continued left shoulder and low back pain.
Dr. DeCarlo diagnosed degenerative disc disease of the lumbar spine, facet arthropathy, neural
foraminal stenosis, and tenosynovitis and impingement syndrome of the left shoulder.
By decision dated August 24, 2018, OWCP terminated appellant’s medical benefits,
effective that date. It found that the opinion of Dr. Sadler represented the weight of the evidence
and established that she had no need for further medical treatment due to her accepted employment
injury.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.3 The right to medical benefits for an
accepted condition is not limited to the period of entitlement for disability.4 To terminate
authorization for medical treatment, OWCP must establish that appellant no longer has residuals
of an employment-related condition, which would require further medical treatment.5
Section 8123(a) of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.6 In situations where there exist
opposing medical reports of virtually equal weight and rationale and the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such specialist,
if sufficiently well rationalized and based upon a proper factual background, must be given special
weight.7

3

M.M., Docket No. 17-1264 (issued December 3, 2018).

4

S.M., Docket No. 18-0673 (issued January 25, 2019).

5

D.M., Docket No. 17-1052 (issued January 24, 2019).

6

5 U.S.C. § 8123(a); L.T., Docket No. 18-0797 (issued March 14, 2019).

7

D.W., Docket No. 18-0123 (issued October 4, 2018).

3

OWCP’s procedures provide as follows:
“The [claims examiner] is responsible for ensuring that the SOAF is correct,
complete, unequivocal, and specific. When the [medical adviser], second opinion
specialist or referee physician renders a medical opinion based on a SOAF which
is incomplete or inaccurate or does not use the SOAF as the framework in forming
his or her opinion, the probative value of the opinion is seriously diminished or
negated altogether.”8
ANALYSIS
The Board finds that OWCP has not met its burden of proof to terminate appellant’s
medical benefits, effective August 24, 2018.
OWCP properly found a conflict existed between Dr. Tran, appellant’s treating physician,
and Dr. Rogachefsky, an OWCP referral physician, regarding whether she had continued residuals
of her employment injury, accepted for left shoulder impingement syndrome, lumbar intervertebral
disc degeneration, and lumbar spinal stenosis. It referred her to Dr. Sadler, a Board-certified
orthopedic surgeon, for an impartial medical examination, pursuant to 5 U.S.C. § 8123(a).
When there exists a conflict in medical opinion and the case is referred to an impartial
medical examiner (IME) for the purpose of resolving the conflict, the opinion of such specialist, if
sufficiently well-rationalized and based upon a proper factual background, must be given special
weight.9
OWCP provided Dr. Sadler with a SOAF advising that it had accepted left shoulder
impingement syndrome, lumbar intervertebral disc degeneration, and lumbar spinal stenosis as
employment related. In a report dated June 18, 2018, Dr. Sadler found that appellant had not
sustained left shoulder impingement syndrome. He further determined that she had lumbar disc
degeneration and lumbar spinal stenosis but that the conditions were unrelated to the accepted
employment injury.
The Board finds that the opinion of Dr. Sadler is not entitled to the special weight afforded
an IME as it is outside of the SOAF.10 While he reviewed the medical evidence in detail, Dr. Sadler
did not accept the facts as presented in the SOAF in rendering his medical opinion. It is OWCP’s
responsibility to provide a complete and proper framework for a physician by preparing a SOAF.11
OWCP procedures and Board precedent dictate that, when an OWCP medical adviser, second
opinion specialist, or referee physician renders a medical opinion based on a SOAF which is

8
Federal (FECA) Procedure Manual, Part 3 -- Medical, Requirements for Medical Reports, Chapter 3.600.3
(October 1990); see also R.P., Docket No. 18-0900 (issued February 5, 2019).
9

M.S., Docket No. 18-1228 (issued March 8, 2019).

10

M.D., Docket No. 18-0468 (issued September 4, 2018).

11

D.E., Docket No. 17-1794 (issued April 13, 2018).

4

incomplete or inaccurate or does not use the SOAF as the framework in forming his or her opinion,
the probative value of the opinion is seriously diminished or negated altogether.12
Dr. Sadler indicated that he had reviewed the SOAF and concluded that none of the
accepted conditions were employment related. The Board has explained that the report of an IME
who disregards a critical element(s) of the SOAF and disagrees with the medical basis for
acceptance of a condition is defective and insufficient to resolve the existing conflict of medical
opinion evidence.13 Dr. Sadler’s report is of diminished probative value as his opinion did not rely
on the SOAF and contradicted critical elements of the SOAF. The Board notes that it is the
function of a medical expert to give an opinion only on medical questions, not to find facts.14
Dr. Sadler did not rely on the SOAF and as such his report is not based on an accurate history of
injury. His report is therefore insufficient to meet OWCP’s burden of proof to terminate medical
benefits.15
Accordingly, OWCP improperly terminated appellant’s medical benefits, effective
August 24, 2018.
CONCLUSION
The Board finds that OWCP has not met its burden of proof to terminate appellant’s
medical benefits, effective August 24, 2018.

12

Supra note 9.

13

J.S., Docket No. 17-0626 (issued January 22, 2019).

14

R.P., Docket No. 18-0900 (issued February 5, 2019).

15

B.B., Docket No. 18-1121 (issued January 8, 2019).

5

ORDER
IT IS HEREBY ORDERED THAT the August 24, 2018 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: April 23, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

